 

Appellate Division of the Supreme Court

of the State of New Bork
Second Judicial Bepartment

4, Aprilanne Agustino, Clerk of the Appellate Diviston of the
Suprenw Court of the State of New York, Second Judicial Department,
Do hereby certify that Nigar Aftab Shatkh was duly
licensed and admitted to practice as an Attorney and Counselor-at-Law
in all the courts of the State, according to the laws of the State and the
court rules and orders, onthe Wth day of June 2014,

has duly taken and subscribed the oath of office prescribed by law, has
been enrolled in the Roll of Attorneys and Counselors-at-Law on file in
my office, has duly registered with the admintstrattue office of the
courts, aud according to the records of this court ts in good standing as

an Attorney and Connselor-at-Lai.

Iu Witness Whereof, J hhaue fherenunto set
ny and and affixed the seal of said
Appellate Division on Angiust 05, 2020,

 
